Citation Nr: 1523746	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-02 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1976 to April 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  This case is now in the jurisdiction of the Waco, Texas RO.  In February 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.


FINDINGS OF FACT

1.  The Veteran's current back disability was not manifested in service or in the first year following his separation from service, and the preponderance of the evidence is against a finding that his current back disability is related to his service or to any disease, event, or injury therein.

2.  The Veteran's current bilateral knee disability was not manifested in service or in the first year following his separation from service, and the preponderance of the evidence is against a finding that his current bilateral knee disability is related to his service or to any disease, event, or injury therein.

3.  A neck disability was not manifested in service or in the first year following the Veteran's discharge from active duty, and the preponderance of the evidence is against a finding that the Veteran's current neck disability is related to his service or to any disease, event, or injury therein.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102 , 3.303 (2013).

2. Service connection for a bilateral knee disability is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).

3. Service connection for a neck disability is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in June 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

The Veteran's STRs and identified postservice treatment records have been secured.  During his February 2015 hearing, he and his wife testified that all available treatment records have been submitted and that, specifically, records of back treatment and back surgeries prior to 1994 are unavailable.  The Veteran testified that he does not have records from this time period, and he could not recall the name of the doctor who treated him.  The record was held open additional time for him to attempt to obtain such records, but no additional records were received.  Rather, a statement from a private physician's office was received in March 2015 which indicated "no old records 1980-1989-Dr. deceased."

The RO arranged for a VA joints examination in August 2011, which addressed his claims of service connection for back and bilateral knee disabilities.  The Board finds that this report of examination is adequate for rating purposes as it contains sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to constitute probative medical evidence adequate for adjudicating the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The RO did not arrange for a VA examination/opinion as to the claim of service connection for a neck disability.  The Board has considered whether such examination is necessary.  Although the July 2013 and February 2015 opinions from his private treating physician relate his current neck disability to an in-service injury, the physician provides no supporting explanation for his opinion.  Therefore, they are of no probative value.  Absent any competent evidence suggesting that the Veteran's neck disability is related to service, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during a February 2015 videoconference hearing, the undersigned explained the evidence needed to substantiate claims of service connection.  A deficiency in the conduct of the hearing has not been alleged by the Veteran or his representative.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

 The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles, research reports, or analyses.  38 C.F.R. § 3.159(a)(1). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Back Disability

The Veteran contends that his current back disability began in service and has persisted since that time.  Specifically, he relates his back injury to two separate events in service: carrying 200 pounds of steel, and falling 90 feet from the mast of a ship.

The Veteran's STRs note three complaints of back pain, all in January 1980: on January 11, he complained of back pain and was assessed with a musculoskeletal strain; on January 14, he continued to complain of mid-back pain and a musculoskeletal strain was diagnosed; on January 24, his complaint of a muscle spasm in his lower back for the last two weeks was attributed to lifting 200 pounds of steel; a muscle sprain was diagnosed.  Two months later, in a March 1980 service separation examination, the Veteran's spine was normal on clinical evaluation.

The earliest postservice treatment record available which documents complaints of low back pain is from May 1994, wherein the Veteran complained of "sudden onset" of back and left lower extremity pain while bending over.  A lumbosacral myelogram revealed herniation of the nucleus pulposus at L4-5 and Schmorl's nodes involving the lower thoracic upper lumbar spine.  An April 1997 private operative report included diagnoses of recurrent disc herniation at L4-5 and disc herniation at L4-5, L5-S1. It was reported that the Veteran had recurrent back and predominantly left leg pain which failed to respond despite aggressive conservative management.  Two prior back surgeries (undated) were noted.  As discussed, above, the Veteran has testified that records pertaining to earlier back surgery or treatment are unavailable.

On August 2011 VA examination, the examiner noted that the Veteran was seen for low back pain in January 1980 and subsequently underwent surgery.  The Veteran reported that he has low back pain everyday which "comes and goes."  Lumbar spine disc disease was diagnosed.  The examiner concluded that his current lumbar spine disc disease is less likely as not related to military because there was "not enough evidence according to his SMRs to indicate that current DJD and lumbar spine disc disease is related to military."  Further, it was noted that "DJD is an aging process."

On July 2013 private examination, the Veteran's treating physician diagnosed degenerative disc disease.  The physician noted the Veteran's account of his falling from a ship in August 1978 when his safety harness broke and opined that his significant arthritis and degenerative disc disease began as a result of this fall.  The physician did not provide a rationale for this opinion, and there was no indication that he reviewed the Veteran's claims file.

On February 2015 private examination, the Veteran's treating physician diagnosed degenerative disc disease, intervertebral disc syndrome, and radiculopathy.  He noted that the Veteran's back disability started after he fell 90 feet off the side of a ship in August 1978 and also noted his documented history of back pain after carrying heavy equipment while in service.  He determined that, after reviewing the records, it "does seem" that his back problems are service-related.  

During his February 2015 hearing, the Veteran testified that he felt back pain after falling 90 feet from the mast of a ship and into the water but that he did not report this injury because more senior servicemen asked him not to since the safety harness that broke was expired.  He testified that he went to sickbay and was put on bedrest.  He related his back disability to the 90-foot fall and to lifting steel while in the service.  His wife testified that he had had back pain ever since they were married in 1992.

It is not in dispute that the Veteran has a back disability.   It is also not in dispute that musculoskeletal strains and sprains were diagnosed in service.  What he must still show to substantiate his claim of service connection is that there is a nexus between the claimed disability and service.

After taking into account the Veteran's statements and the medical evidence of record, the preponderance of the evidence is against finding a relationship between his current back disability and his active military service.  Although there is documentation of in-service back complaints, the August 2011 VA examiner determined that those complaints were not enough to be related his current back disability.  Additional support for this position is the March 1980 service separation examination which noted a normal spine on clinical evaluation (two months after his only in-service complaints of back pain).  Although the July 2013 and February 2015 private examinations related the Veteran's current back disability to in-service injuries (the 90 foot fall and carrying heavy steel), the Board finds that the July 2013 opinion is not supported by adequate rationale and that the February 2015 opinion is couched in speculative terms; accordingly, neither can support the Veteran's claim of service connection.  Warren v. Brown, 6 Vet. App. 4, 6 (1993) (providing that a doctor's statement framed in terms such as "could have been" is not probative).  Accordingly, the July 2013 and February 2015 opinions are not probative evidence in this matter.

The Board finds that the Veteran is competent to report observable symptoms such as back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Nonetheless, to the extent that he is claiming continuous back symptomatology during and since active service, he is not credible.  Although he testified that he went to sickbay and was placed on bedrest after falling 90 feet, there is no evidence to support this allegation as his STRs are silent for any treatment in or around the time of the alleged fall.  Further, the medical evidence does not support continuity since the reported injuries in service.  Although he was seen in service for complaints of back pain (no fall of 90 feet was noted in those records), his service separation examination noted a normal spine on clinical evaluation.  Additionally, one of the earliest treatment records available shows that he was seen for "sudden onset" of back pain.  Further, he described back pain that "comes and goes" during the 2011 VA examination.  At no point in any of the Veteran's available postservice treatment records did he relate his back pain to service.  

Based on the foregoing, the lay evidence of continuity lacks credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.); see Buchanan, 451 F.3d at 1336 (the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).  The Board finds that any reported history of continued symptomatology during and since active service, while competent, is not credible. 

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for a back disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The only remaining evidence indicating a relationship exists between the Veteran's current back disability and his military service is his own lay opinion.  His own statements relating his back disability to an in-service event are not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, the relationship of a back disability to service, including an injury in service and/or lifting heavy weight and/or walking on steel decks, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing the etiology of back disability requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology. 

Additionally, although arthritis is among those chronic diseases for which service connection may be granted on a presumptive basis pursuant to 38 C.F.R. § 3.309(a), there is no evidence that this disease manifested within the year following service.  During the hearing, the Veteran was specifically asked whether he received any treatment within the first year of service, and he did not have a clear recollection: "I think I went in '81, but it may have been '82.  I really don't remember what the diagnosis was on it."  As noted above, the record reveals that records from this period are unavailable.  Accordingly, service connection on a presumptive basis under this provision must be denied.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for a back disability.  Consequently, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Bilateral Knee Disability

The Veteran contends that his current bilateral knee disability began in service and has persisted since.  He testified that he was having knee problems prior to his reported fall in service.

The Veteran's STRs document complaints of knee pain prior to the 90-foot fall that reportedly occurred in August 1978.  In September 1976, he complained of knee pain twice; sore knees, probably of muscular origin, and pain in knees were diagnosed.  The first diagnosis was attributed to his inexperience with walking on steel decks; the second diagnosis was not related to any history of leg or knee injury.  He complained of weakness in his knees in October 1976; a chronic knee strain was diagnosed.  In November 1977, he complained of knee pain and weakness for the past 11 days, which was noted to be due to a recurring injury.  A contusion of the bilateral knees was diagnosed.  In a March 1980 service separation examination, his lower extremities were normal on clinical examination. 

The earliest postservice treatment record is from May 1994, wherein the Veteran was seen for "sudden onset" of back and left lower extremity pain while bending over.  No knee disability was diagnosed.  The medical evidence of record beginning in May 2001 documents complaints of an acute locking episode of the left knee.  Irregularity of the articular surface of the patella consistent with chondromalacia of the patella was noted and a left knee arthroscopy was performed.  Private treatment records in April 2009 show that he was seen for right knee pain stemming from two weeks prior; bilateral knee osteoarthritis was diagnosed and a right total knee arthroplasty was performed at that time.

On August 2011 VA examination, the Veteran reported daily and constant knee pain. Severe degenerative joint disease (DJD) of the bilateral knees was diagnosed.  The examiner concluded that his current DJD of the knees is less likely as not related to military because there was "not enough evidence according to his SMRs to indicate that current DJD . . . is related to military."  Further, it was noted that "DJD is an aging process." 

On August 2013 private evaluation, arthritis of the bilateral knees was diagnosed.  The Veteran's treating physician noted his account of falling 90 feet from a ship and into the water after his safety harness broke in August 1978 and opined that his traumatic arthritis is secondary to this fall.  The physician did not provide a rationale for this opinion and there was no indication that he reviewed the Veteran's claims file.

On February 2015 private evaluation, traumatic arthritis with degeneration of the bilateral knees was diagnosed.  His treating physician again noted the fall in service and the additional complaints of knee pain after walking on steel decks.  He opined that, after reviewing the Veteran's records, the knee problems are service-related.  He did not provide a rationale for this opinion.

During his February 2015 hearing, the Veteran attributed his knee disability to the 90-foot fall and to walking on steel decks while in service.   He testified that he had problems with his knees the whole time in service and that his right kneecap would pop out of place.  He also testified that he sought treatment for his knees "off and on ever since" service.  He reported that earlier private treatment records were not available but that he has worn a knee brace ever since he was in the service.  His wife testified that he had knee pain from the time they were married in 1992.

The Veteran has a bilateral knee disability as evidenced by his multiple diagnoses.  It is also not in dispute that chronic knee strain was diagnosed in service.  What he must still show to substantiate his claim of service connection is that there is a nexus between the claimed disability and service.

After taking into account the Veteran's statements and the medical evidence of record, the preponderance of the evidence is against finding a relationship between his current bilateral knee disability and his active military service.  Although there is documentation of in-service knee complaints, the Veteran's lower extremities were normal on clinical evaluation at separation from service.  Additionally, the August 2011 VA examiner determined that those complaints were not enough to be related to his current bilateral knee disability and instead related his DJD to aging.  Although the Veteran's private treating physician related his bilateral knee disability to in-service injuries in July 2013 and February 2015 private opinions, the Board finds that neither opinion is supported by adequate rationale and that they are therefore inadequate for rating purposes.

The Board finds that the Veteran is competent to report observable symptoms such as knee pain.  Layno, 6 Vet. App. at 465.  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  Nonetheless, to the extent that the Veteran may be claiming continuous knee symptomatology during and since active service, he is not credible.  Further, the medical evidence does not support a finding of continuity.  The Board notes that the Veteran was seen for knee pain three times in service, and only then during the earlier part of his time in service.  No knee problems were noted on his service separation examination.  He was not seen for any knee complaints following his alleged 90-foot fall despite his testimony that he went to sickbay and was placed on bedrest.  In any event, in his hearing testimony, he indicated that his knee problems began prior to his reported fall.  Additionally, one of the earliest treatment records available shows that he was seen for "sudden onset" of lower leg pain, and even then a knee disability was not diagnosed.  The next treatment record regarding any type of knee pain is not until nearly seven years later.  At no point in any of the Veteran's available postservice treatment records did he relate his knee pain to service.  

For the reasons just explained, the lay evidence of continuity lacks credibility.  See Caluza, 7 Vet. App. at 511; see Buchanan, 451 F.3d at 1336.  The Board finds that any reported history of continued symptomatology during and since active service, while competent, is not credible.  For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for a knee disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The only remaining evidence indicating a relationship exists between the Veteran's current bilateral knee disability and his military service is his own lay opinion.  His own statements relating his bilateral disability to a service-connected injury or event are not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, the relationship of a bilateral knee disability to an injury in service, falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1372.  Diagnosing the etiology of knee disability requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology. 

Although arthritis is among those chronic diseases for which service connection may be granted on a presumptive basis pursuant to 38 C.F.R. § 3.309(a), there is no evidence that this disease manifested within the year following service.  As noted above, the Veteran was unable to clearly recall whether he even received treatment for the knees within a year of separation, and, if so, the diagnosis he was provided.  Accordingly, service connection on a presumptive basis under this provision must be denied.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for a bilateral knee disability.  Consequently, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Neck Disability

While he reports a neck injury in service, his STRs, including the service separation examination report, are silent for any history, complaints, findings, treatment, or diagnosis of a neck disability during service.  The earliest postservice treatment record is not until January 2009, when a cervical disc herniation was noted at the C5-6 level.  As this record is not until almost 30 years postservice, service connection on the basis it became manifest in service and has persisted since is not warranted.

On July 2013 private evaluation, degenerative disc disease and degenerative arthritis were diagnosed.  The physician stated that he has "no doubt" that the Veteran's neck problems began with the 90-foot fall and have gotten progressively worse with time and age.  The physician did not provide a rationale for this opinion and there was no indication that he reviewed the Veteran's claims file.

On February 2015 private evaluation, cervical spondylosis and degenerative disc disease were diagnosed.  Similar to the prior opinion, he opined that he has "no doubt" that the Veteran's neck problems began with the 90-foot fall and has gotten progressively worse with time and age.  The physician did not provide a rationale for this opinion.

There is no probative evidence of record which indicates that the Veteran's neck disability is related to service.  Although the July 2013 and February 2015 opinions from his private treating physician relate his current neck disability to an in-service injury, the physician provides no supporting explanation for his opinion.  Therefore, they are of no probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (noting that factors which contribute to the probative value of a medical opinion include access to the claims file as well as "factually accurate, fully articulated, sound reasoning" for conclusions given); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

The Board finds that the Veteran is competent to report observable symptoms such as neck pain.  Layno, 6 Vet. App. at 465.  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  Nonetheless, to the extent that the Veteran may be claiming continuous neck symptomatology during and since active service, he is not credible.  Further, the medical evidence does not support a finding of continuity.  The Board notes that there is no indication that the Veteran was seen for neck pain in service.  No neck problems were noted on his service separation examination.  He was not seen for any neck complaints following his alleged 90-foot fall despite his testimony that he went to sickbay and was placed on bedrest.  

For the reasons just explained, the lay evidence of continuity lacks credibility.  See Caluza, 7 Vet. App. at 511; see Buchanan, 451 F.3d at 1336.  The Board finds that any reported history of continued symptomatology during and since active service, while competent, is not credible.  For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for a neck disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

Although arthritis is among those chronic diseases for which service connection may be granted on a presumptive basis pursuant to 38 C.F.R. § 3.309(a), there is no evidence that this disease manifested within the year following service.  Accordingly, service connection on a presumptive basis under this provision must be denied.  

The remaining evidence of record does not show that the Veteran's neck disability is related to his service.  Consequently, the Board concludes that the overall evidence is against there being a nexus between his neck disability and his service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a neck disability.  The appeal must be denied.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a neck disability is denied.



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


